Citation Nr: 1634568	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  06-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for right shoulder degenerative joint disease with impingement, to include on an extraschedular basis.


REPRESENTATION

Veteran  represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to April 1983 and from July 1989 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted an increased rating of 20 percent for right shoulder degenerative joint disease with impingement, effective March 28, 2005.

In a February 2010 decision, the Board denied the Veteran's claim for an increased rating for his right shoulder disability.  The Veteran, through an attorney, and VA's Office of General Counsel (OGC) filed a Joint Motion for Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted the JMR and vacated and remanded the Board's February 2010 decision.

In December 2010, the Board remanded the Veteran's claim for further development.  In a July 2012 decision, the Board again denied the Veteran's claim.  In September 2013, the Veteran, through his attorney, and the OGC again filed a JMR with the Court.  Later that month, the Court again granted the JMR and vacated and remanded the Board's July 2012 decision.

In March 2014 and February 2016, the Board remanded the matter for further development.

After careful consideration of all the evidence of record, the Board finds substantial compliance with the prior remands and JMRs of file regarding the schedular rating to be assigned.  The Board finds, however, that referral for extraschedular consideration is required and remands this aspect of the appeal for referral.

The issue of entitlement to a higher rating for a right shoulder disability on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire appellate period, the Veteran's right shoulder degenerative joint disease with impingement has been manifested by limitation of motion midway between the side and shoulder level.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for right shoulder degenerative joint disease with impingement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010-5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to the Veteran's appeal.  An April 2005 letter notified the Veteran of the information needed to substantiate and complete his claim for an increased disability rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of this issue, the notice was timely.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The April 2005 letter complied with these notice requirements.

Regarding the duty to assist, the Veteran's VA and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim for an increased rating.

The Veteran was provided VA examinations in connection with his claim.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.  The Board finds that the most recent April 2016 examination substantially complied with the remand directives, and the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's right shoulder disability has been rated under Diagnostic Code 5010-5201.  38 C.F.R. § 4.124a, Diagnostic Code 5010-5201 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic/osteoarthritis) in turn will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion but X-ray involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present as well as occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Diagnostic Code 5003 indicates these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  In addition, these ratings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The record shows the Veteran is left handed; therefore, his left shoulder is his dominant side and his right shoulder is his non-dominant side.  According to Diagnostic Code 5201, a 20 percent rating is assigned when motion of either the major or minor arm is limited to shoulder level (i.e., to 90 degrees measured from the side).  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level (i.e., to 45 degrees measure from the side), and a 20 percent rating is assigned for the same range of motion for the minor arm.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side, and a 30 percent rating is assigned for the minor arm so limited.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

According to 38 C.F.R. § 4.71, Plate I, normal forward elevation (flexion) and abduction of the shoulder is from 0 to 180 degrees.  Normal internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a (2015).

Other possible diagnostic codes for rating shoulder disabilities are Diagnostic Code 5202 for other impairment of the humerus and Diagnostic Code 5203 for impairment of the clavicle or scapula.

Diagnostic Code 5202 provides a 20 percent rating for malunion of the humerus with moderate deformity of the major or minor shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 20 percent rating is also assigned if there is malunion of the humerus with marked deformity of the minor shoulder, or for recurrent dislocation of the humerus of the minor shoulder at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 30 percent rating is assigned if these symptoms are in the major shoulder.  A 50 percent rating is assigned for fibrous union of the humerus on the major shoulder, and a 40 percent rating is assigned for the minor shoulder.  A 60 percent rating is assigned for nonunion of humerus (false flail joint) of the major shoulder, and a 50 percent rating for the minor shoulder.  An 80 percent rating is assigned for loss of the head of the humerus (flail shoulder) of the major shoulder, and a 70 percent rating for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).

Diagnostic Code 5203 provides the same ratings for both the major and minor shoulder.  A 10 percent rating is assigned for malunion of the clavicle or scapula of the arm, or for nonunion of the clavicle or scapula without loose movement.  A higher 20 percent rating is warranted if there is nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).

On May 2005 VA examination, the Veteran reported pain with motion and reduced range of motion that had progressively worsened, as well as increased pain in the past year that he rated as a nine on a scale of one to ten, which led to reduced range of motion.  The examiner noted the right shoulder appeared abnormal in that the shoulder muscles were lower than the left shoulder.  She noted there was no ankylosing of the left shoulder.  Range of motion measurements were flexion to 90 degree, abduction to 90 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  Pain was noted at the end point of each measurement.  The examiner noted that the right shoulder was additionally limited by pain, fatigue, weakness, and lack of endurance, but that there was no limitation due to incoordination.  The Veteran reported constant underlying aching in the shoulder that hindered his ability to get comfortable at night or that wakened him.  He stated he was unable to use his right shoulder for lifting or any over-the-head activities.

On September 2007 VA examination, the Veteran reported right shoulder symptoms of weakness, stiffness, swelling, lack of endurance, and locking.  He stated he had intermittent pain occurring several times a week and lasting for a few hours, which was a ten out of ten in severity at its worst.  He described the pain as aching and burning, and stated it was caused by physical activity and relieved by rest or over-the-counter pain medication.  He further described functional impairment in the form of inability to raise his right arm overhead, difficulty turning his head fully to the right, and limitations in lifting heavy objects.  Physical examination showed right shoulder weakness, tenderness, and guarding of movement, but no ankylosis.  Range of motion measurements were flexion to 70 degrees, abduction to 80 degrees, external rotation to 60 degrees, and internal rotation to 50 degrees.  The examiner stated the limitation in range of motion was secondary to pain at the stated degrees, and that after repetitive use, the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  The additional limitation after repetition was 10 degrees throughout all ranges of motion, and the major functional impact was pain.

On April 2011 VA examination, the Veteran reported his right shoulder had become progressively worse.  He stated he had symptoms of pain, weakness, decreased speed of joint motion, and tenderness.  Range of motion measurements were flexion to 50 degrees and abduction to 50 degrees.  The examiner noted there was objective evidence of pain with active motion, but did not indicate at what point pain began.  Right internal and external rotation were unable to be tested because the Veteran reported radiating pain from his neck to his elbow and forearm were too severe.  The examiner noted range of motion after repetition was not tested due to the Veteran's reports of pain.

On November 2014 VA examination, the Veteran reported decreased motion of his right shoulder and constant pain, for which he took over-the-counter pain medication.  He reported functional loss or functional impairment in the form of decreased motion of his right shoulder.  Range of motion measurements were flexion to 100 degrees, abduction to 100 degrees, external rotation to 75 degrees, and internal rotation to 65 degrees.  The examiner noted that range of motion itself did not contribute to functional loss, and that there was no pain on examination.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner noted there was crepitus and the Veteran's right shoulder prevented him from doing overhead work with his right arm, as well as lifting, pushing, or pulling more than 50 pounds with his right arm.  The Board notes that in its February 2016 remand, it stated that the results of the November 2014 VA examination were internally inconsistent; therefore it has little probative value.

On April 2016 VA examination, the Veteran reported constant pain and stiffness.  He stated that in his work as a diesel mechanic, he mainly used his left arm.  Range of motion testing showed flexion to 90 degrees with pain at 75 degrees, abduction to 85 degrees with pain at 65 degrees, external rotation to 50 degrees with pain at 40 degrees, and internal rotation to 45 degrees with pain at 35 degrees.  The examiner noted that range of motion itself did not contribute to functional loss.  There was moderate tenderness at the deltoid and bicep groove and objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no evidence of ankylosis, but tests were positive for rotator cuff pathology.

On review of the record, the Board finds that the disability picture presented by the Veteran's right shoulder disability shows no more than a 20 percent disability rating for the entire appellate period due to limitation of motion of the minor (non-dominant) arm midway between side and shoulder level.  There is no period during which the preponderance of the evidence shows that this disability caused limitation of motion to 25 degrees from the side, or that a higher rating is applicable under a different diagnostic code.  While the Veteran has reported symptoms of radiculopathy; this disability is not service-connected.; the record indicates that this is part of a cervical spine disability. The Board has rated under the schedular the limitation of motion and functional impairment that is due to the service-connected disability.

Considering the multiple examinations, the Board finds that this adequate evidence of record to evaluate the range of motion of the right shoulder joint, to include considering all necessary functional limitations and all required types of testing.  The evidence indicates that under the schedule the disability is manifested by reduced range of motion that meets the 20 percent rating, but does not more nearly approximate the next higher criteria.  See generally Correia v. McDonald, CAVC 13-3238 (July 5, 2016), Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In JMRs, the parties have noted that the Veteran's disability is manifested by criteria not specifically discussed in the schedule.  As noted, the Board remands for extraschedular referral.

Accordingly, the Board finds that entitlement to an disability rating in excess of 20 percent for the entire appellate period is not warranted.  The preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

A disability rating in excess of 20 percent for right shoulder degenerative joint disease with impingement is denied on a schedular basis.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue of entitlement to a higher rating for a right shoulder disability on an extraschedular basis.

The Board finds that extraschedular consideration should be considered with regard to the Veteran's claim in light of his reports that he is essentially unable to use his right arm in his work as a diesel mechanic.  Therefore, the Board finds that the Veteran's claim for an disability rating in excess of 20 percent for service-connected right shoulder degenerative joint disease with impingement should be submitted to the Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 3.321(b) (2015).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must refer the Veteran's claim to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits for an opinion regarding entitlement to an extraschedular rating for his service-connected right shoulder degenerative joint disease with impingement under the provisions of 38 C.F.R. § 3.321(b)(1) throughout the period on appeal.  The Veteran's work circumstances and effects of his right shoulder disability must be considered and discussed in this opinion.

2. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue is denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


